DETAILED ACTION
This non-final action is in response to RCE filed on March 11, 2022. In this RCE, claims 1, 3-4, 6- 8, 10-11, 13-14, 16-17, 19-21 and 23-25 have been amended, claims 2, 9, 15 and 22 have been canceled. Claims 1, 3-8, 10-14, 16-21 and 23-25 are pending, with claims 1, 8, 14 and 21 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections-35 U.S. C § 103
Applicants’ arguments, with regards to claims 1, 3-8, 10-14, 16-21 and 23-25, have been fully considered but they are not persuasive.
In the response filed March 11, 2022, applicant argues in substance that:
a.	The combination of Talebi and Joul does not contemplate a session management network element "obtaining ... a correspondence between a second address pool identifier and both an identifier of a user plane function network element serving a terminal and session information of a session of the terminal," where "the session information comprises at least one of a data network name (DNN) or an Internet Protocol (IP) address version." (remark pgs. 12).
	Examiner respectfully disagrees. Joul in view of Talebi teaches the limitations above. Joul teaches systems and methods to allocating an IP address to a requesting UE based on an IP index as a part of a policy rule. To address a variety of use cases, a session management function (SMF), of the communication network may support multiple IP allocation methods, such as a support for multiple pools, interfaces to non-3GPP databases, roaming interfaces to a Home Public Land Mobile Network (HPLMN), and the like. Additionally, while creating a protocol data unit (PDU) for the UE, the SMF may determine which method is appropriate to the PDU (Para. [0009]). Joul also teaches that during a PDU establishment for the UE, SMF sends a query regarding the UE to the PCF. In response, the PCF returns an IP index based on a policy rule such as a PCC rule (Para. [0012 & 0018]). The PCC rule 120 comprises a plurality of IP
indices, each of which specifies a different pool of IP addresses compatible with a different service associated with a requesting UE. For example, IP Index of 1 may specify to use the IP address pool 124, which includes IP addresses available for assigning to UEs requesting or requiring the service A, IP Index of 2 may specify to use IP address pool 128, which includes IP addresses available for assigning to UEs requesting or requiring the service B, and IP Index of 3 may specify to use IP address pool 132, which includes IP addresses generated by a dynamic host configuration protocol (DHCP) server available for assigning IP addresses assigning to UEs requesting or requiring the service C (Para. [0013 & 0017]). Joul’s system 102 [correspond to SMF] obtained PPC Rules 120 [correspond to correspondence] between IP index 1, 2, 3 [correspond to address pool identifiers], IP address pool A, B, DHCP and service A, B, C [session information]. PPC Rules indicate association between IP index 1, 2, 3 [address pool identifiers], IP address pool A, B, DHCP and service A, B, C [session information]. This is similar to correspondence as describes in paragraph 229 of the examining application, which is a table indicates association between UPF ID, session information and pool ID. Joul does not explicitly teach the correspondence including an identifier of a user plane function network element serving a terminal, and the session information comprises at least one of a data network name (DNN) or an Internet Protocol (IP) address version. Para. [0201 & 0207] of Talebi reference teaches SMF [session management network element] receives messages comprising an identifier of the PDU session, an identifier of a wireless device [terminal] associated with the PDU session and an identifier of the selected UPF [identifier of user plane function network element]. Talebi also teaches messages [session information] comprising a data network name (DNN) and an Internet Protocol (IP) address version (Para. [0207 & 0104]). In combination, Joul in view of Talebi teaches SMF [session management network element] receives policy rule [correspondence] between IP index, IP address pool A and service A [session information] and identifier of the selected UPF, which reads on limitation "obtaining ... a correspondence between a second address pool identifier and both an identifier of a user plane function network element serving a terminal and session information of a session of the terminal”. The motivation for the combination is to offer the advantage of establishing PDU session with UDF (see Talebi Para. [0201]).
	b.	The combination of Talebi and Joul at least does not disclose a
session management network element determining an address pool identifier based on an identifier of a user plane function network element serving a terminal (remarks pg. 11).
	Examiner respectfully disagrees. As shown in point (a) above, SMF determining an address pool identifier based on policy rule which comprising an identifier of a user plane function network element serving a terminal. Therefore, SMF determining an address pool identifier based on an identifier of a user plane function network element serving a terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8, 11, 14, 17-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Joul (US 2018/0227267, filed Jul. 13, 2017), in view of Talebi Fard et al. (US 2019/0182875, provisional filed Dec. 8, 2017, hereinafter "Talebi").
As per claim 1, Joul discloses an address management method (Joul Para. [0009], Systems and methods discussed herein are directed to allocating an IP address), comprising: 
obtaining, by a session management network element, a correspondence between a second address pool identifier and both identifier and session information of a session of the terminal (Joul Fig. 2, SMF receives policy rule [correspondence] in block 204; Joul Fig. 4, system 102 [SMF] contains PPC rules 120 [correspondence] between IP index 1 [address pool identifier], IP address pool A [identifier] and service A [session information]);
obtaining, by the session management network element, information regarding the terminal and the session information of the session (Joul Para. [0012], the SMF module 108 may send a query 116 regarding the UE 106 to the PCF module 110. In response, the PCF module 110 may return an IP index 118 [address pool identifier] based on a policy rule such as a PCC rule 120, which may indicate that the UE 106 requests, or requires, a specific service. [In order to select pool, service information (i.e. session information) must be needed], see Joul Para. [0016-0018, 0020]);
determining, by the session management network element based on the correspondence, information regarding the terminal, and the session information, the second address pool identifier as an address pool identifier corresponding to the session (Joul Para. [0012], the SMF module 108 may send a query 116 regarding the UE 106 to the PCF module 110. In response, the PCF module 110 may return an IP index 118 [address pool identifier] based on a policy rule such as a PCC rule 120 [correspondence], which may indicate that the UE 106 requests, or requires, a specific service; Joul Para. [0017], the PCC rule 120 may comprise a plurality of IP indices, each of which specifies a different pool of IP addresses compatible with a different service associated with the UE 106, such as the IP Index of 1 122 specifying the IP address pool 124 for the service A, IP Index of 2 126 specifying the IP address pool 128 for the service B, and IP Index of 3 130 specifying the IP address pool 132 for IP addresses generated by a DHCP server for the service C);
sending, by the session management network element, a message including the address pool identifier to a server (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly sends the IP Index to the DHCP server), wherein the message requests the server to assign an IP address to the session (Joul Para. [0013], IP Index of 3 130 may specify to use IP address pool 132, which includes IP addresses generated by a dynamic host configuration protocol (DHCP) server available for assigning IP addresses assigning to UEs requesting or requiring the service C. [DHCP implicitly assigns the IP based on index]);
receiving, by the server, the address pool identifier (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly sends the IP Index to the DHCP server);
assigning, by the server, the IP address to the session based on the address pool identifier (Joul Para. [0013], IP Index of 3 130 may specify to use IP address pool 132, which includes IP addresses generated by a dynamic host configuration protocol (DHCP) server available for assigning IP addresses assigning to UEs requesting or requiring the service C. [DHCP implicitly assigns the IP based on index]);
sending, by the server, the IP address to the session management network element (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, DHCP server implicitly sends the IP address for service C to SMF); and
receiving, by the session management network element, the IP address from the server (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 obtains IP address and assigns it to the device).
Joul does not explicitly disclose:
a correspondence including an identifier of a user plane function network element serving a terminal, wherein the session information comprises at least one of a data network name (DNN) or an Internet Protocol (IP) address version; 
obtaining, by the session management network element, the identifier of the user plane function network element serving the terminal;
determining, by the session management network element, based on the identifier of a user plane function network element, the second address pool identifier as an address pool identifier. 
Talebi teaches:
an identifier of a user plane function network element serving a terminal (see Talebi Para. [0201], to establish a packet data unit (PDU) session, SMF [session management network element] receives first message comprising an identifier of the PDU session, an identifier of a wireless device [terminal] associated with the PDU session, and/or a network slice identifier of the PDU session, and third message comprising an identifier of the selected UPF [identifier of user plane function network element], SMF sends a request and receives a response from the selected UPF for establishing the PDU session), wherein the session information comprises at least one of a data network name (DNN) (see Talebi Para. [0207], SMF [session management network element] receives message comprising DNN) or an Internet Protocol (IP) address version (Talebi Para. [0104], the SMF 160 receives a request for PDU type IPv4 or IPv6); 
obtaining, by the session management network element, the identifier of the user plane function network element serving the terminal (see Talebi Para. [0201], to establish a packet data unit (PDU) session, SMF [session management network element] receives first message comprising an identifier of the PDU session, an identifier of a wireless device [terminal] associated with the PDU session, and/or a network slice identifier of the PDU session, and third message comprising an identifier of the selected UPF [identifier of user plane function network element], SMF sends a request and receives a response from the selected UPF for establishing the PDU session);
determining, by the session management network element, based on the identifier of a user plane function network element, address (see Talebi Para. [0201], to establish a packet data unit (PDU) session, SMF [session management network element] receives first message comprising an identifier of the PDU session, an identifier of a wireless device [terminal] associated with the PDU session, and/or a network slice identifier of the PDU session, and third message comprising an identifier of the selected UPF [identifier of user plane function network element], SMF sends a request and receives a response from the selected UPF for establishing the PDU session; Talebi Para. [0104], during PDU session establishment procedure, the SMF 160 may send the IP address to the wireless device 100). 
Notes: Joul teaches determining, based on the correspondence, information regarding the terminal, and the session information, the second address pool identifier as an address pool identifier corresponding to the session. Talebi teaches an identifier of a user plane function network element.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Joul with the teaching of Talebi for obtaining, by a session management network element, a correspondence between a second address pool identifier and both an identifier of a user plane function network element serving a terminal and session information of a session of the terminal, wherein the session information comprises at least one of a data network name (DNN) or an Internet Protocol (IP) address version; obtaining, by the session management network element, the identifier of the user plane function network element serving the terminal; determining, by the session management network element based on the correspondence, the identifier and the session information, the second address pool identifier as an address pool identifier corresponding to the session.
One of ordinary skilled in the art would have been motivated because it offers the advantage of establishing PDU session with UDF (see Talebi Para. [0201]).

As per claim 4, Joul-Talebi discloses the method according to claim 1, as set forth above, Joul-Talebi also discloses wherein obtaining the correspondence comprises obtaining, by the session management network element, the correspondence from an operation administration and maintenance network element (Talebi Para. [0207], the AMF 155 may send, to the SMF 160, a message such as an N11 message (e.g., Nsmf_PDUSession_CreateSMContext Request, N smf_PDUSession_ UpdateSMContext Request, and/or PDU session establishment and/or modification request) … An N11 message such as an Nsmf_PDUSession_CreateSMContext Request message may comprise one or more of: a SUPI and/or PEI, a DNN, an S-NSSAI, a PDU session ID, an AMF ID, a request type, an N1 SM container (e.g., a PDU session establishment request), user location information, an access type, a PEI, a GPSI).
Similar rationale in claim 1 is applied.

As per claim 5, Joul-Talebi discloses the method according to claim 1, Joul also discloses wherein sending, by the server, the IP address to the session management network element (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, DHCP server implicitly sends the IP address for service C to SMF) comprises: 
sending, by the server, a response message to the session management network element (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, DHCP server implicitly sends the IP address to SMF), wherein the response message carries the IP address corresponding to the session (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, DHCP server implicitly sends the IP address to SMF); and 
receiving, by the session management network element, the response message from the server (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly obtains the IP address from DHCP server).

Claims 8 and 11 is session management network element claims reciting similar subject matters to those recited in the method claims 1 and 4; and are rejected under similar rationales. Joul also discloses a session management network element (Joul Fig. 2 &4, SMF [session management network element]), comprising: 
at least one processor (Joul Fig. 4, processor 402); and
a non-transitory computer computer-readable storage medium coupled to the at least one processor and configured to store instructions for execution by the at least one processor such that when executed, cause the session management network element (Joul Fig. 2 &4, SMF [session management network element]) to.

As per claim 14, Joul discloses an address management system (Joul Para. [0009], Systems and methods discussed herein are directed to allocating an IP address), comprising:
a session management network element (Joul Fig. 2 &4, SMF [session management network element])) configured to:
obtain a correspondence between a second address pool identifier and both identifier and session information of a session of the terminal (Joul Fig. 2, SMF receives policy rule [correspondence] in block 204; Joul Fig. 4, system 102 [SMF] contains PPC rules 120 [correspondence] between IP index 1 [address pool identifier], IP address pool A [identifier] and service A [session information]);
obtain information regarding the terminal and the session information of a session of the terminal (Joul Para. [0012], the SMF module 108 may send a query 116 regarding the UE 106 to the PCF module 110. In response, the PCF module 110 may return an IP index 118 [address pool identifier] based on a policy rule such as a PCC rule 120, which may indicate that the UE 106 requests, or requires, a specific service. [In order to select pool, service information (i.e. session information) must be needed], see Joul Para. [0016-0018, 0020]);
determining based on the correspondence, information regarding the terminal, and the session information, the second address pool identifier as an address pool identifier corresponding to the session (Joul Para. [0012], the SMF module 108 may send a query 116 regarding the UE 106 to the PCF module 110. In response, the PCF module 110 may return an IP index 118 [address pool identifier] based on a policy rule such as a PCC rule 120 [correspondence], which may indicate that the UE 106 requests, or requires, a specific service; Joul Para. [0017], the PCC rule 120 may comprise a plurality of IP indices, each of which specifies a different pool of IP addresses compatible with a different service associated with the UE 106, such as the IP Index of 1 122 specifying the IP address pool 124 for the service A, IP Index of 2 126 specifying the IP address pool 128 for the service B, and IP Index of 3 130 specifying the IP address pool 132 for IP addresses generated by a DHCP server for the service C);
send the address pool identifier (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly sends the IP Index to the DHCP server); and
a server (Joul Fig. 1, DHCP server for service C 132) configured to:
receive the address pool identifier from the session management network element (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly sends the IP Index to the DHCP server);
assign an Internet Protocol (IP) address to the session based on the address pool identifier (Joul Para. [0013], IP Index of 3 130 may specify to use IP address pool 132, which includes IP addresses generated by a dynamic host configuration protocol (DHCP) server available for assigning IP addresses assigning to UEs requesting or requiring the service C. [DHCP implicitly assigns the IP based on index]); and
send, to the session management network element, the IP address corresponding to the session (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, DHCP server implicitly sends the IP address for service C to SMF),
wherein the session management network element is further configured to receive, from the server, the IP address corresponding to the session (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 obtains IP address and assigns it to the device).
Joul does not explicitly disclose:
a correspondence including an identifier of a user plane function network element serving a terminal, wherein the session information comprises at least one of a data network name (DNN) or an Internet Protocol (IP) address version; 
obtain the identifier of the user plane function network element serving the terminal;
determine, based on the identifier, the second address pool identifier as an address pool identifier corresponding to the session. 
Talebi teaches:
an identifier of a user plane function network element serving a terminal (see Talebi Para. [0201], to establish a packet data unit (PDU) session, SMF [session management network element] receives first message comprising an identifier of the PDU session, an identifier of a wireless device [terminal] associated with the PDU session, and/or a network slice identifier of the PDU session, and third message comprising an identifier of the selected UPF [identifier of user plane function network element], SMF sends a request and receives a response from the selected UPF for establishing the PDU session), wherein the session information comprises at least one of a data network name (DNN) (see Talebi Para. [0207], SMF [session management network element] receives message comprising DNN) or an Internet Protocol (IP) address version (Talebi Para. [0104], the SMF 160 receives a request for PDU type IPv4 or IPv6); 
obtain the identifier of the user plane function network element serving the terminal (see Talebi Para. [0201], to establish a packet data unit (PDU) session, SMF [session management network element] receives first message comprising an identifier of the PDU session, an identifier of a wireless device [terminal] associated with the PDU session, and/or a network slice identifier of the PDU session, and third message comprising an identifier of the selected UPF [identifier of user plane function network element], SMF sends a request and receives a response from the selected UPF for establishing the PDU session);
determine, based on the identifier, address (see Talebi Para. [0201], to establish a packet data unit (PDU) session, SMF [session management network element] receives first message comprising an identifier of the PDU session, an identifier of a wireless device [terminal] associated with the PDU session, and/or a network slice identifier of the PDU session, and third message comprising an identifier of the selected UPF [identifier of user plane function network element], SMF sends a request and receives a response from the selected UPF for establishing the PDU session; Talebi Para. [0104], during PDU session establishment procedure, the SMF 160 may send the IP address to the wireless device 100). 
Notes: Joul teaches determining, based on the correspondence, information regarding the terminal, and the session information, the second address pool identifier as an address pool identifier corresponding to the session. Talebi teaches an identifier of a user plane function network element.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Joul with the teaching of Talebi for obtaining a correspondence between a second address pool identifier and both an identifier of a user plane function network element serving a terminal and session information of a session of the terminal, wherein the session information comprises at least one of a data network name (DNN) or an Internet Protocol (IP) address version; obtaining the identifier of the user plane function network element serving the terminal and the session information of a session of the terminal; and determining, based on the correspondence, the identifier and the session information, the second address pool identifier as an address pool identifier corresponding to the session.
One of ordinary skilled in the art would have been motivated because it offers the advantage of establishing PDU session with UDF (see Talebi Para. [0201]).

Claim 17 is system claim reciting similar subject matters to those recited in the method claim 4; and is rejected under similar rationales.

As per claim 18, Joul-Talebi discloses the address management system according to claim 14, wherein the session management network element is configured to send a request message to the server, wherein the request message comprises the address pool identifier (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly sends the IP Index to the DHCP server), wherein the server is configured to: 
receive the request message (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly sends the IP Index to the DHCP server); 
select the IP address from IP addresses in an address pool identified by the address pool identifier (Joul Para. [0013], IP Index of 3 130 may specify to use IP address pool 132, which includes IP addresses generated by a dynamic host configuration protocol (DHCP) server available for assigning IP addresses assigning to UEs requesting or requiring the service C. [DHCP implicitly selects the IP address]); and 
send a response message to the session management network element (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, DHCP server implicitly sends the IP address for service C to SMF), 
wherein the response message comprises the IP address corresponding to the session, and wherein the session management network element is configured to receive the response message from the server (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 obtains IP address and assigns it to the device).

As per claim 19, Joul-Talebi discloses the method according to claim 14, Talebi also discloses wherein the session information comprises the DNN (see Talebi Para. [0207], SMF [session management network element] receives message comprising DNN).
Similar rationale in claim 14 is applied.

As per claim 20, Joul-Talebi discloses the method according to claim 14, Talebi also discloses wherein wherein the session information comprises the IP address version (Talebi Para. [0104], the SMF 160 receives a request for PDU type IPv4 or IPv6).
Similar rationale in claim 14 is applied.

Claims 21 and 24 are method claims reciting similar subject matters to those recited in the method claims 1 and 4 respectively; and are rejected under similar rationales.

Claims 3, 10, 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Joul (US 2018/0227267, filed Jul. 13, 2017), in view of Talebi Fard et al. (US 2019/0182875, provisional filed Dec. 8, 2017, hereinafter "Talebi"), further in view of Bae et al. (US 2019/0053117, Priority Date Aug. 14, 2017).
As per claim 3, Joul-Talebi discloses the method according to claim 1, as set forth above, Joul-Talebi also discloses wherein obtaining the correspondence (Joul Fig. 2, SMF receives policy rule [correspondence] in block 204; Joul Fig. 4, system 102 [SMF] contains PPC rules 120 [correspondence] between IP index 1 [address pool identifier], IP address pool A [identifier] and service A [session information]; see Talebi Para. [0201], to establish a packet data unit (PDU) session, SMF [session management network element] receives first message comprising an identifier of the PDU session, an identifier of a wireless device [terminal] associated with the PDU session, and/or a network slice identifier of the PDU session, and third message comprising an identifier of the selected UPF [identifier of user plane function network element], SMF sends a request and receives a response from the selected UPF for establishing the PDU session; Talebi Para. [0207], the AMF 155 may send, to the SMF 160, a message such as an N11 message (e.g., Nsmf_PDUSession_CreateSMContext Request, N smf_PDUSession_ UpdateSMContext Request, and/or PDU session establishment and/or modification request) … An N11 message such as an Nsmf_PDUSession_CreateSMContext Request message may comprise one or more of: a SUPI and/or PEI, a DNN, an S-NSSAI, a PDU session ID, an AMF ID, a request type, an N1 SM container (e.g., a PDU session establishment request), user location information, an access type, a PEI, a GPSI).
Joul-Talebi does not explicitly disclose:
wherein obtaining the correspondence comprises obtaining, by the session management network element, the correspondence from the user plane function network element.
Bae teaches:
obtaining, by the session management network element, the correspondence from the user plane function network element (Bae Para. [0087], step 706b in which the intermediate UPF transmits N4 session establishment response signaling [association/correspondence] including an identification address of the intermediate UPF and tunnel identification information required by the intermediate UPF for the N9 tunnel setup with the anchor UPF and an identification address of the intermediate UPF and tunnel identification information required for the N3 tunnel setup with the target BS to the SMF).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the method of Joul with the teaching of Bae for obtaining the correspondence comprises obtaining, by the session management network element, the correspondence from the user plane function network element.33
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing UPF to provide information for setup (see Bae Para. [0087]).

Claim 10 is session management network element claim reciting similar subject matters to those recited in the method claim 3 and is rejected under similar rationales. 

Claim 16 is system claim reciting similar subject matters to those recited in the method claim 3 and is rejected under similar rationales. 

Claim 23 is method claim reciting similar subject matters to those recited in the method claim 3 and is rejected under similar rationales. 

Claims 6 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Joul (US 2018/0227267, filed Jul. 13, 2017), in view of Talebi Fard et al. (US 2019/0182875, provisional filed Dec. 8, 2017, hereinafter "Talebi"), further in view of Shaikh et al. (US 2012/0042058, Pub. Date Feb. 16, 2012).
As per claim 6, Joul-Talebi discloses the method according to claim 1, as set forth above, Joul does not explicitly disclose wherein address pool identifier comprises at least one the DNN, the IP address version, the identifier, or a start address of an address pool.
Shaikh teaches:
address pool identifier comprises at least one the DNN, the IP address version (Shaikh Para. [0013], IPv4 address pool name lists and IPv6 address pool name lists may be stored and used for IP address assignments to UEs), the identifier, or a start address of an address pool.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Joul with the teaching of Shaikh for address pool identifier comprises at least one the DNN, the IP address version, the identifier, or a start address of an address pool.
One of ordinary skilled in the art would have been motivated because it offers the advantage of assigning IP address to UE from the IPv4 address pool name list and the IPv6 address pool name list (Shaikh Para. [0014]).

Claim 25 is method claim reciting similar subject matters to those recited in the method claim 6 and is rejected under similar rationales. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Joul (US 2018/0227267, filed Jul. 13, 2017), in view of Talebi Fard et al. (US 2019/0182875, provisional filed Dec. 8, 2017, hereinafter "Talebi"), in view of Shaikh et al. (US 2012/0042058, Pub. Date Feb. 16, 2012), further in view of Dos Santos et al. (US 6,587,468, Date of Patent: Jul. 1, 2003, hereinafter "Dos").
As per claim 7, Joul-Talebi-Shaikh discloses the method according to claim 6, Joul also discloses wherein IP addresses in the address pool are managed together by the server (Joul Para. [0013], IP Index of 3 130 may specify to use IP address pool 132, which includes IP addresses generated by a dynamic host configuration protocol (DHCP) server available for assigning IP addresses assigning to UEs requesting or requiring the service C).
Joul does not explicitly disclose:
wherein the address pool identifier is carried in a gateway IP address (GIADDR) field of the message.
Dos teaches:
the address pool identifier is carried in a gateway IP address (GIADDR) field of the message (Dos col. 3 lines 13-16, if a gateway is utilized to request an IP address for a user, the gateway may be utilizing the giaddr field 72 for IP pool identification).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Joul with the teaching of Dos for the address pool identifier is carried in a gateway IP address (GIADDR) field of the message.
One of ordinary skilled in the art would have been motivated because it offers the advantage of allowing DHCP server for allocating an IP address based on the IP pool.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Joul (US 2018/0227267, filed Jul. 13, 2017), in view of Talebi Fard et al. (US 2019/0182875, provisional filed Dec. 8, 2017, hereinafter "Talebi"), further in view of Shen et al. (US 2005/0097223, Pub. Date May 5, 2005).
As per claim 12, Joul-Talebi discloses the method according to claim 8, Joul also discloses wherein the server comprises a Dynamic Host Configuration Protocol (DHCP) server (Joul Fig. 1, DHCP Server For Service C 132), wherein the at least one processor (Joul fig. 4, processor 402) is configured to execute the instructions to cause the session management network element (Joul Fig. 2 &4, SMF [session management network]) to: 
determine the address pool identifier (Joul Para. [0012], the PCF module 110 may return an IP index 118 [address pool identifier] based on a policy rule such as a PCC rule 120, which may indicate that the UE 106 requests, or requires, a specific service); 
send a request message to the server (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly sends the IP Index to the DHCP server), wherein the request message requests an IP address corresponding to the address pool identifier (Joul Para. [0013], IP Index of 3 130 may specify to use IP address pool 132, which includes IP addresses generated by a dynamic host configuration protocol (DHCP) server available for assigning IP addresses assigning to UEs requesting or requiring the service C); 
receive a response message from the server (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly obtains the IP address from DHCP server), wherein the response message carries the IP address corresponding to the address pool identifier (see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 obtains IP address and assigns it to the device); and 
assign IP address to the session (see Joul Para. [0016], SMF module 108 may assign the selected IP address to the UE 106).
Joul does not explicitly disclose:
determine that an unassigned IP address corresponding to the address pool identifier does not exist; 
send a request message to the server, wherein the request message requests a start address of an IP address segment corresponding to the address pool identifier; 
receive a response message from the server, wherein the response message carries the start address of the IP address segment corresponding to the address pool identifier; and 
assign a second IP address to the session based on the start address.
Shen teaches:
determine that an unassigned IP address does not exist (Shen Para. [0060], network element 201 determines whether there is at least one IP address in an existing microblock of IP address… If there is no more IP address available from microblock IP address pool 209 or there is no microblock IP address ever allocated, at block 303, network element 201 may send a request to IP address provider 206 via backbone for a microblock of IP addresses); 
send a request message to the server (Shen Para. [0060], network element 201 may send a request to IP address provider 206 via backbone for a microblock of IP addresses), wherein the request message requests a start address of an IP address segment (Shen Para. [0060], network element 201 may send a request to IP address provider 206 via backbone for a microblock of IP addresses; Shen Para. [0063], the microblock of IP addresses may be defined to include a start address and the length of the microblock); 
receive a response message from the server (Shen Fig. 3, Request a microblock of IP addresses from an IP address provider (e.g., DHCP or RADIUS) at 303 and Assign an IP address from the microblock IP address pool to the client at 304), wherein the response message carries the start address of the IP address segment (Shen Para. [0060], network element 201 may send a request to IP address provider 206 via backbone for a microblock of IP addresses; Shen Para. [0063], the microblock of IP addresses may be defined to include a start address and the length of the microblock); and 
assign a second IP address to the session based on the start address (Shen Fig. 3, Assign an IP address from the microblock IP address pool to the client at 304).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to further modify the method of Joul with the teaching of Shen for determine that an unassigned IP address corresponding to the address pool identifier does not exist; send a request message to the server, wherein the request message requests a start address of an IP address segment corresponding to the address pool identifier; receive a response message from the server, wherein the response message carries the start address of the IP address segment corresponding to the address pool identifier; and assign a second IP address to the session based on the start address.
One of ordinary skilled in the art would have been motivated because it offers the advantage of obtaining additional IP addresses when no more IP address available from IP address pool (see Shen Para. [0060]).

As per claim 13, Joul-Talebi-Shen discloses the method according to claim 12, Joul-Shen also discloses wherein the request message comprise a Dynamic Host Configuration Protocol (DHCP) message (Shen Para. [0060], network element 201 may send a request to IP address provider 206 via backbone for a microblock of IP addresses; Shen Para. [0063], the microblock of IP addresses may be defined to include a start address and the length of the microblock; see Joul Fig. 1 and Para. [0016-0017], when SMF module 108 receives IP Index of 3 specifying the IP address pool 132 for obtaining IP addresses from DHCP server, SMF module 108 implicitly sends the IP Index to the DHCP server).
Similar rationale in claim 12 is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 20200383151) Data Forwarding Method And Device, Network Function Entity, And Session Management Function Entity;
Velev et al. (US 20200120589) Methods And Apparatuses For Reconfiguring A Data Connection;
Velev et al. (US 20200059989) Indicating A Packet Data Unit Session As Unavailable;
Li et al. (US 20180192471) Systems And Methods For Application-Friendly Protocol Data Unit (PDU) Session Management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453